DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 23-36 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: 
The following is, what is old and well know, in the art:
The concept of a vendor interface managing interactions between vendors supplying services and remote users ordering such services, is well known in the art.  As an example, see Bigvand(20070156502) teaches remote users placing orders/requests (fig. 1, subblock 108,109) via the internet (fig. 1, subblock 107), wherein the users request are handled by a managing interface – fig. 1, subblock 101, that also handles vendors service offerings (before and during users requests) – fig. 1, subblocks 111-113.  The managing interface (fig. 1, subblock 101) teaches the storage of vendor services as well as the users request (para 0024-0026).
The concept of personalizing content to a gift, via vendors in a distributed server system, is well known in the art.  As an example, Friedman et al (7,478,143) teaches a computer network system with a vendor web server, email server, firewall server, and distribution network, wherein a separate server contains personalized bookmarks/commentaries tied-to/relationship with a gift card designated to a recipient (Fig. 2/6a, and claim 1).
The concept of generating a dowloadable keepsake online, for remote access and alterations, is well known in the art.  As an example, DeLuca (20130204865) teaches creating a memento with multimedia enhancement – para 0028, including images/text/sounds, etc. – para 0027); and storing the combined memento – para 0024, said archival storage linked to a unique internet address – as, the storage is accessible over a communications network along with access to unique hyperlinks – para 0024 – examiner notes that it is old and notoriously well known in the art of client/server architecture that storage of a file on a remote server has it’s own unique memory address including the internet address of the server itself; see supporting documents at the end of the office action); compiling a list of different keepsake types having electronic devices therein from at least one keepsake vendor (as having a list of possible mementos—para 0025, first sentence and fig.2 – as an example, with website/hyperlinks to the available products); with restricted access as recognizing an authorized user – para 0027, via a code – para 0029 – which can be performed remotely).
Other features common to the claim elements of the independent claims, are as follows:
Lewis (20140136325) teaches an online virtual rental/purchase store (para 0009), wherein the user can download the digital product on a local device (para 0034, from the vendor; and para 0035, to a local device).  This matches applicants embodiment in fig. 4 (effectively downloading a song to be stored on a local device); Lorber (20030074266) teaches the concept of downloading multimedia to make it a unique keepsake (abstract, para 0018); Liberatore (20100164836) teaches editing images/photos (para 0153) and downloading to a card (para 0154) for playback – para 0161, 0162; para 0273 teaching selection of the card/keepsake.; Anderson et al (20130173713) teaches network based, user edited images and downloaded to wearable keepsake  and talkback between the devices – fig 10-12, para 0026, 0033; Kellock (20080101762) teaches editing multimedia files for download to greeting card, video players, photo kiosks; Seigel (20030050815) teaches customized selection by the user, of the keepsake-souvenir, of the desired information (para 0093-0096); Villa (20140025591) teaches downloadable keepsakes – para 0044,0064, 0108).  However, none of the prior art of record, explicitly teaches the combination of claim elements and the interactions therein, as noted in the independent claims.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art to obtain the combination of claim elements in the independent claims.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
09/03/2022